People v Rodriguez (2015 NY Slip Op 01184)





People v Rodriguez


2015 NY Slip Op 01184


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Sweeny, J.P., Renwick, Moskowitz, Feinman, Kapnick, JJ.


14200 269/87

[*1] The People of the State of New York, Respondent,
vCarlos Rodriguez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Order, Supreme Court, New York County (Ruth Pickholz, J.), entered on or about December 10, 2012, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of defendant's motion for resentencing. Resentencing is discretionary (People v Sosa, 18 NY3d 436, 442-443 [2012]), and courts may deny the applications of persons who "have shown by their conduct that they do not deserve relief from their sentences" (People v Paulin, 17 NY3d 238, 244 [2011]). The mitigating factors cited by defendant are outweighed by his extremely serious criminal history and prison disciplinary record. Defendant has been
convicted of two homicides, the second of which was committed against a fellow prison inmate.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK